Judgment rendered February 24, 1966, convicting defendant, after trial, of felonious possession of narcotics in violation of former Penal Law, subdivision 3 of section 1751 and section 3305 of the Public Health Law unanimously reversed on the law, and the indictment is dismissed. Determination of the appeal was withheld and the matter remanded for a hearing on questions of the legality of certain wiretaps, defendant’s standing to object and whether evidence at the trial was “ tainted ” by illegally-obtained information from the wiretaps. At the hearing the prosecution properly conceded defendant’s standing (see People v. McDonnell, 18 N Y 2d 509) and confessed the invalidity of the order which authorized the wiretaps. The People acknowledged their inability to sustain their burden of showing that the taps did not lead to the evidence on which the conviction rests (United States v. Coplon, 185 F. 2d 629, cert. den. 342 U. S. 920). Since that evidence appears to be the only foundation for a prosecution against defendant, no purpose would be served by a new trial. On the basis of the original and supplemental records the judgment must be reversed and the indictment dismissed. Concur — Eager, J. P., Capozzoli, Markewich and Nunez, JJ.